729 N.W.2d 511 (2007)
H.A. SMITH LUMBER & HARDWARE CO., Plaintiff/Counter-Defendant/Appellee,
v.
John DECINA, Defendant/Cross-Defendant/Appellant, and
John Decina Development Co., Third Party Defendant/Cross-Defendant/Counter-Plaintiff/Appellant, and
Linas P. Gobis and Lydia K. Gobis, Defendants/Cross-Plaintiffs/Cross-Defendants/Counter-Defendants/Appellees, and
William Gardella d/b/a Williams Glass Co., Defendant/Counter-Plaintiff/Cross-Plaintiff/Third Party Plaintiff/Appellee.
Docket No. 128560. COA No. 238521.
Supreme Court of Michigan.
April 13, 2007.
By order of March 8, 2006, the Court remanded this case to the Oakland Circuit Court and directed it to provide a written explanation of the legal basis for its attorney fees awards. On order of the Court, the Oakland Circuit Court having entered its order clarifying judgment regarding the bases for its attorney fees awards, the application is again considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether the lien claimants, plaintiff H.A. Smith Lumber & Hardware Company and defendant William Gardella d/b/a Williams Glass Company, were entitled to attorney fees as prevailing parties under MCL 570.1118(2).